Exhibit 10.1

 

  

Name: Charles Neral

Number of Stock Units: 116,660

Date of Grant: July 2, 2012

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not have any interest in any fund or specific assets of the Companies by
reason of this Award or the Account established for the Grantee.

Neral Form Initial



--------------------------------------------------------------------------------

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement and without regard to
any subsequent amendment thereof. The terms “Cause” and “Good Reason” shall have
the same meaning as set forth in the Grantee’s employment agreement with SunGard
Data Systems Inc., dated July 2, 2012, as it may be amended from time to time
(the “Employment Agreement”). The following terms shall have the following
meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “CEO” means the Chief Executive Officer of the Company.

 

  (c) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (e) “Restrictive Covenant” means the restrictive covenants set forth in the
Employment Agreement;

 

  (f) “Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments; and

 

  (g) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein; and

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. One hundred percent (100%) of the Stock Units shall vest
on the first anniversary of the Date of Grant (the “Vesting Date”), based on the
Grantee’s continued Employment; provided, however, that:

 

  (a) upon the Grantee’s Employment being terminated prior to the Vesting Date
for any reason other than Cause or Grantee’s resignation without Good Reason,
the Stock Units shall become fully vested;

 

-2-



--------------------------------------------------------------------------------

  (b) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause or Grantee’s resignation without Good Reason, then the Stock
Units will be immediately forfeited by the Grantee and terminate as of the Date
of Termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service for any reason other than for Cause,
or (iii) the date that is one year after the Date of Grant. If a Change of
Control occurs before the Stock Units are fully vested, any Stock Units that
subsequently vest shall be paid upon the first to occur of (i) the Grantee’s
separation from service for any reason other than for Cause or (ii) the date
that is one year after the Date of Grant. Notwithstanding the foregoing, all
distributions of Shares under this Agreement upon separation from service shall
only be made upon the Grantee’s “separation from service” within the meaning of
Section 409A of the Code and a distribution shall be made at a time and in a
manner consistent with Section 409A. Subject to Sections 15, 16 and 20, when the
vested Stock Units become payable, the Companies will issue to the Grantee
Shares representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s Tax withholding obligations as described below,
within 30 days after the payment event.

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Units in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

-3-



--------------------------------------------------------------------------------

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to Stock Units is referred to as the “Bonus Value.” The Bonus Value shall vest
on the same terms as the Stock Units to which it relates, as set forth in this
Agreement, and the vested Bonus Value shall be paid to the Grantee, in cash,
Shares or such other securities or assets as the Compensation Committee or Board
shall determine, at the same time as the vested Stock Units are paid pursuant to
Section 5 herein, consistent with Section 409A of the Code.

 

  (d) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is, and at
all times during and after Employment has been, in compliance with the
Restrictive Covenants, the Employment Agreement and all other agreements between
the Grantee and the Company or any of its Affiliates. If the Company determines
that the Grantee is not, or at any time during or after Employment has not been,
in compliance with one or more of the Restrictive Covenants, the Employment
Agreement or with the provisions of any agreement between the Grantee and the
Company or any of its Affiliates, and such non-compliance has not been
authorized in advance in a specific written waiver from the Company or the
applicable party, the Committee may cancel any unpaid Stock Units. The Company
shall also have the following (and only the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails, or at any time during or after Employment has failed, to comply in any
material respect with the terms of the Restrictive Covenants, the Employment
Agreement or of any other agreement with the Company or any of its Affiliates or
if the Grantee breaches, or at any time during or after Employment has breached,
any duty to the Company or any of its Affiliates. The Company shall notify the
Grantee in writing of any such rescission within one year after such delivery.
Within ten days after receiving such a notice from the Company, the Grantee
shall remit or deliver to the Company (i) the amount of any gain realized upon
the sale of any Shares, (ii) any consideration received upon the exchange of any
Shares (or to the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued at the time of the exchange), and
(iii) the number of Shares received in connection with the rescinded delivery.

 

  (b)

The Company shall have the right to offset, against any Shares and any cash
amounts due to the Grantee under or by reason of the Grantee’s holding the Stock
Units, any amounts to which the Company is entitled as a result of the Grantee’s
violation of the terms of the Restrictive Covenants, the Employment Agreement or
of any other agreement with the Company or any of its Affiliates or the

 

-4-



--------------------------------------------------------------------------------

  Grantee’s breach of any duty to the Company or any of its Affiliates;
provided, however, that no offset shall accelerate or defer the distribution
date of amounts payable under this Agreement in violation of Section 409A of the
Code, and any offset in violation of Section 409A shall be null and void.
Accordingly, the Grantee acknowledges that (i) the Company may withhold delivery
of Shares, (ii) the Company may place the proceeds of any sale or other
disposition of Shares in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such withholding, or
escrow, subject, however, to compliance with the requirements of Section 409A of
the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants, the Employment Agreement or of any
other agreement with the Company or any of its Affiliates or of any duty to the
Company or any of its Affiliates would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. The Grantee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity and in accordance with the terms of the Stockholders
Agreement.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to compensation income which may be subject to
withholding. The Grantee expressly acknowledges and agrees that the Grantee’s
rights hereunder, including the right to be issued Shares in accordance with
Section 5 herein and paid cash in accordance with Section 8 hereof, are subject
to the Grantee promptly paying to the Companies all Taxes required to be
withheld, at the Grantee’s election, in cash or by Share withholding as
described below (or by such other means as may be acceptable to the
Administrator in its discretion). The Grantee also authorizes the Companies and
their Affiliates to withhold such amount from any amounts otherwise owed to the
Grantee. Unless the Grantee elects otherwise by providing written notice to the
Company not later than 30 days after the payment event, any tax withholding
obligation with respect to the payment of Shares shall be satisfied by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding Tax. Accordingly, unless the Grantee timely elects to pay the
withholding Taxes in cash, the Grantee shall be deemed to have elected to pay
such Taxes through Share withholding as described above. In addition, the
Companies may require the Grantee to pay any taxes or other amounts required to
be paid by the Companies or any Affiliate with respect to the grant or vesting
of the Stock Units or the payment of the Shares. Any such taxes or amounts must
be paid at such time and in such form as determined by the Companies.

13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in

 

-5-



--------------------------------------------------------------------------------

accordance with the Plan. The Award and payment of the Stock Units are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Administrator in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) the registration, qualification or listing of the shares issued under the
Plan, (ii) changes in capitalization and (iii) other requirements of applicable
law. The Administrator shall have the authority to interpret and construe the
Stock Units pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time, subject to
applicable local law and the terms of any employment agreement.

15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.

16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. As provided under Section 409A, if calculation of the amount of a payment
is not administratively practicable due to events beyond the control of the
Grantee, the payment will be treated as made upon the date specified hereunder
if the payment is made during the first calendar year in which calculation of
the amount of the payment is administratively practicable. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.

17. Nature of Grant; No Entitlement; No Claim for Compensation. Grantee, in
accepting the Stock Units, represents and acknowledges that Grantee’s
participation in the Plan is voluntary; that participation in the Plan is
discretionary and does not form any part of Grantee’s contract of employment, if
any, with the Company or any of its subsidiaries; and that Grantee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Grantee furthermore
understands and acknowledges that the grant of the Stock Units is discretionary
and a one-time occurrence, does not constitute any portion of Grantee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or

 

-6-



--------------------------------------------------------------------------------

implication that any additional grant will be made in the future. In
consideration of the grant of the Stock Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Units or
diminution in value of the Stock Units or any of the Shares issuable under the
Stock Units from termination of Grantee’s employment by the Company or his or
her employer, as applicable (and for any reason whatsoever and whether or not in
breach of contract or local labor laws), and Grantee irrevocably release his or
her employer, the Company and its subsidiaries, as applicable, from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Grantee shall be deemed to have irrevocably waived Grantee’s
entitlement to pursue such claim.

18. Personal Data. Grantee understands and acknowledges that in order to perform
its obligations under the Plan, the Company and its subsidiaries may process
personal data and/or sensitive personal data relating to Grantee. Such data
includes but is not limited to the information provided in this Agreement and
any changes thereto, other personal and financial data relating to Grantee
(including, without limitation, Grantee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Grantee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Grantee, in
accepting the Stock Units, gives his or her explicit and voluntary consent to
the Company and its subsidiaries to collect, use and process any such personal
data and/or sensitive personal data (in electronic or other form). Grantee also
hereby gives his or her explicit and voluntary consent to the Company and its
subsidiaries to transfer any such personal data and/or sensitive personal data
(in electronic or other form) outside the country in which Grantee works or is
employed. The legal persons for whom Grantee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate; such recipients may be located in
countries that have different data privacy laws and protections than Grantee’s
country. Grantee hereby acknowledges that he or she has been informed of his or
her right of access and correction to his or her personal data by contacting his
or her local human resources representative. Grantee understands that the
transfer of the information described herein is important to the administration
of the Plan and that failure to consent to the transmission of such information
may limit or prohibit his or her participation in the Plan.

19. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

20. Compliance with Laws, Regulations and Policies. The issuance of Shares
pursuant to the vested Stock Units shall be subject to compliance by the
Companies and the Grantee with all applicable requirements of law relating
thereto (including, without limitation, foreign securities and exchange control
requirements). The inability of the Companies to lawfully issue Shares or the
inability of the Companies and/or the Grantee to obtain approval from any
regulatory body having authority deemed by the Companies to be necessary to the
lawful issuance of any Shares hereby shall relieve the Companies of any
liability with respect to the non-issuance of the Shares. The Stock Units, and
all Shares and other amounts payable pursuant to the Stock Units, are subject to
the terms of any applicable clawback and other policies adopted by the Board.

 

-7-



--------------------------------------------------------------------------------

21. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, including the power to adjust the
performance goals that are affected by such a transaction.

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

Executed as of the Date of Grant.

 

-9-



--------------------------------------------------------------------------------

SunGard Capital Corp. and   SUNGARD CAPITAL CORP. SunGard Capital Corp. II  
SUNGARD CAPITAL CORP. II   By:  

/s/ Russell Fradin

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

 

 

  Charles Neral